DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Data Sheet
The Application Data sheet (ADS) filed 9/17/2020 shows that the PCT/CA2019/000088 was inserted into the Foreign Priority section instead of the Domestic Benefit/National Stage section. This appears to be a mistake by Applicant. The examiner suggests providing a new corrected and a marked-up Application Data Sheet (ADS). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under U.S.C. 112(b) for the following reasons:
Claim 5 recites the limitation “a cutting surface of the tooth” in line 2. It is uncertain whether the applicant is positively claiming the tooth (which would raise the issue of positively reciting human anatomy and warrant a rejection under 35 USC 101) or referring to a cut from the tooth or part of the drill for the tooth. For examining purposes, it was best understood as “a cutting surface of the bur, which is configured to contact the tooth”.  
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2 line 2, “has” should read “have”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US Patent Application Pub No. 20120214125A1), in view of Roane (US Patent No. 4611508), and further in view of Beppu (US Patent Application Pub No. 2003/0232307).
Regarding claim 1, Clark et al. teaches a diamond grit bur (Clark para [0011]) for cutting enamel (Clark, para [0020]) fabricated using a metal blank (Clark [0066] lines 1-9), wherein a tip of the metal blank starts from a point (Clark 680, Figure 3) and widens with a first angle, wherein the first angle changes to a second angle (refer to Figure 3), wherein the second angle extends until the metal blank has a diameter of 0.8 mm to 1.22 mm (refer to Figure 6, 924 has a diameter of 0.99 mm), wherein sides of the metal blank become parallel (refer to Figure 3), and wherein the metal blank is then coated with a diamond grit (Clark para [0011]).  
However, Clark is silent to first angle is from 40 to 80 degrees and extends for a length of 0.25 mm to 0.6 mm; and wherein the second angle is from 25 degrees to 40 degrees.
Roane teaches a dental instrument (Roane Fig. 4) in the analogous art of filing and reaming tools for dental use (Roane, Col. 1 lines 14-18). Roane teaches the tool (Roane, 70, Fig. 4) extends from a point and widens at a first angle (92, Fig. 4) that changes to a second angle (82, Fig. 4), wherein the first angle (92) is 75 degrees and the second angle (82) is 35 degrees (Roane, Col. 7 lines 12-29) to give the user great control (Roane, Col. 11 lines 39-46) and to minimize the sharp points and prevent sharp ledges from being created (Roane, Col. 3 lines 1-5).

Beppu teaches a grinding bur in the same field of endeavor of drilling into enamel of a restoration (Beppu para [0001]). Beppu teaches the grinding bar (Beppu, A Fig. 3) has grinding part (Beppu, 15, Fig. 3) with a first angle (Beppu, M, Fig. 3) that extends along a length (Beppu, L2, Fig. 3) of 0.4 mm – 0.6 mm and preferably 0.47 mm (Beppu [0038] lines 1-11) to avoid largely grinding sound enamel or contacting unnecessary parts (Beppu, [0068]- [0069]). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a length for the portion of the first angle of modified Clark to be 0.47 mm because it would eliminate overgrinding of enamel and unnecessary neighboring contact during lateral drilling.

Regarding claim 4, Clark in view of Roane, and further in view of Beppu, teaches the bur of claim 1 (see rejection above). Clark further teaches the bur further comprising a shank comprising a total length of 14 to 16 mm from a tip (680, Fig. 3) to an end of the shank (edge of 625, Fig. 3). The total length of the tool including the additional drive shaft (655, Fig. 3) is 29.29 mm, and the drive shaft length is 15.81 mm. This makes the length from the tip (680) to the edge of the shank (625) 13.49 mm. The length characterizes how far the drill can cut. The length of the drill from tip to shank is a result effective variable with predictable results- the longer the length, the deeper the drill can reach and cut.  It would have been obvious in light of the calculated length from the tip to the edge of a shank taught by Clark, for one of ordinary skill in the art to modify the length from the tip to edge of shank to be between 14-16mm, to increase the depth the drill can cut/the distance the drill can reach and to accommodate for different surgical tasks. 

Regarding claim 5 (as best understood), Clark in view of Roane, and further in view of Beppu, teaches the bur of claim 1 (see rejection above). Clark further teaches in another embodiment, a bur (see Figure 1) that comprises a shank (Clark, 325 Fig. 1), wherein the shank joined to a cutting surface [of the bur, which is configured to contact a tooth], is from 10 to 13 mm in length. Clark teaches the total . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Massad et al. (US Patent No. 6186788) in view of Roetzer et al. (US Patent No. 5779476) and further in view of Feinman et al. (US Patent No. 4830615).
Regarding claim 2, Massad teaches a dental occlusal adjustment bur (Massad, 10, Fig. 1, and abstract), wherein external dimensions of the bur have flat sides that diverge to an angle (Massad, 40, Fig. 1) and at a confluence of the flat sides is a rounded tip (Massad, 41, Fig. 1) with a radius.
However, Massad does not teach the flat sides diverge on an angle from 70 to 95 degrees, and wherein at the confluence of the flat sides there is a radius of 0.8 mm to 1.4 mm, and wherein the flat sides widen at an angle of divergence to a minimum diameter of 3 mm to a maximum diameter of 4.5 mm.  
Roetzer teaches a dental bur (Roetzer, abstract) in the same field of endeavor of dental burs for cutting into teeth for a natural occlusal topography (Roetzer, abstract). Roetzer teaches wherein an angle of divergence (A, Fig. 3) is between 70-95 degrees (Col. 4 lines 36-41, “angle "A" generally ranges between approximately 90 degrees and approximately 100 degrees”) and that where the flat sides widen at the angle of divergence to a diameter (C, Fig. 3) of 3 mm (Col. 4 lines 58-61, Fig. 3, “Diameter C ranges from approximately 2.79 mm (0.110) inches to 3.0 mm (0.118) inches”) to provide a guide that will ensure the cut is not too deep or wide, which will minimize the need for occlusal adjustments (Roetzer, Col. 5 lines 1-4). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select an angle of divergence between the flat sides to be between 90 degrees and 95 degrees and to prima facie case of obviousness exists” (MPEP 2144.05), and is disclosed by the prior art to be optimal for ensuring that the operator doesn’t overcut the restoration and will reduce the need for making further adjustments to the natural occlusal surface. 
	Feinman teaches a dental burr (refer to Feinman Figure 2) in the same field of endeavor of dental abrasives for cutting through tooth enamel and to polish tooth surfaces (Feinman Col. 4 lines 1-8). Feinman teaches the burr has a portion rounded portion (23, Fig. 2) with a radius of 1 mm for providing the operator with a definitive guide as to how deep the instrument is to extend into the dental area (Feinman Col. 6 lines 29-33).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to select a radius of 1 mm for the rounded tip of Massad in view of Roetzer, as taught by Feinman, because it will allow the user greater control over the depth of the tool with regards to the dentition and it would be an appropriate workable radius for drilling into a tooth. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Massad et al. (US Patent No. 6186788) and Clark et al. (US Patent Application Pub No. 20120214125A1), in view of Roane (US Patent No. 4611508), Beppu (US Patent Application Pub No. 2003/0232307), Roetzer et al. (US Patent No. 5779476) and further in view of Feinman et al. (US Patent No. 4830615).
	Regarding claim 3, Massad in view of Roetzer et al., and further in view of Feinman et al., discloses the dental occlusal adjustment bur (see claim 2 rejection above) (from here on referred to as “Bur 2”). Clark et al. in view of Roane et al., and further in view of Beppu, discloses the diamond grit bur (see claim 1 rejection) (from here on referred to as “Bur 1”). 
	Massad further discloses the dental occlusal adjustment bur (of modified Massad) is used in a method for shaping mandibular teeth that includes shaping a fossa (Massad, Col. 6 lines 13-17). The bur 
	Clark further teaches the diamond grit bur (of modified Clark) can be used with other burs for different tasks (Clark para [0017). Clark discloses that burs with rounded tips (similar to Bur 2) can become misdirected and gouge more of the tooth structure than needed (Clark para [0003]) and can leave a rough finish, making anatomical mapping and reading difficult (Clark para [0004]- [0005]). A tapered conical bur (similar to Bur 1) allows for greater self-centering, a reduced amount of burn off and overall better control than a rounded head bur (Clark refer to [0013] and [0016]), indicating that because the tip is smaller than a rounded tip, the diamond grit bur can cut through more precisely and allow shaping the tooth mimicking its natural topography. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to use the dental occlusal adjustment bur (of modified Massad) (Bur 2) in combination with the diamond grit bur (of modified Clark) (Bur 1) because each bur would be serving a specific task. As taught by Massad, Bur 2 would be used to create a main trough with sloped sides to initially grind the occlusal surface of a tooth since it has a rounded and broader tip and as taught by Clark, Bur 1 would be used to finish the grinding since it allows the user more control and precision during operation, to result in an anatomically correct occlusal surface without overcutting enamel and weakening the tooth. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772